DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–12, 15–20, 23, and 24 is/are pending.
Claim(s) 13, 14, 21, and 22 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant M Ehrlich, Ph.D. on 21 January 2021.
The application has been amended as follows:
IN THE CLAIMS:
3. The lithium secondary battery of claim 1,
1 and R2 are each independently
23. The lithium secondary battery of claim 1,
wherein the negative electrode comprises a negative active material comprising a silicon-carbon composite that includes silicon particles, and
wherein the silicon particles have an average particle diameter of about 200 nanometers or less.

Allowable Subject Matter
Claim(s) 1–12, 15–20, 23, and 24 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Abe et al. (US 2014/015487 A1, hereinafter Abe).
Abe discloses a lithium secondary battery comprising a positive electrode (Tables 5–8, [0192]–[0196]); a negative electrode (Tables 5–8, [0192]–[0196]); and an electrolyte disposed between the positive electrode and the negative electrode (Tables 5–8, [0192]–[0196]), wherein the electrolyte comprises a lithium salt, a non-aqueous solvent; and about 0.1 weight percent or greater to less than about 3 weight percent of a disulfonate compound represented by Formula 1, each of which is based on a total weight of the electrolyte (Tables 5–8, [0192]–[0196]), 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (Tables 5–8, [0192]–[0196]) wherein, in Formula 1, R1 and R2 are each independently a fluorine, or a methyl group substituted with at least one fluorine (Tables 5–8, [0192]–[0196]), R11 to R14 are each 1-C10 alkyl group, a substituted or unsubstituted C2-C10 alkenyl group, or a substituted or unsubstituted C2-C10 alkynyl group (Tables 5–8, [0192]–[0196]), a1 and a2 are each independently an integer of 1 to 5 (Tables 5–8, [0192]–[0196]), a11 and a12 are each independently an integer of 0 to 4 (Tables 5–8, [0192]–[0196]), and a sum of a1 and a11 is 5, and a sum of a2 and a12 is 5 (Tables 5–8, [0192]–[0196]). 
Abe does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium secondary battery comprising an electrolyte including a disulfonate compound represented by Formula 1, wherein R1 and R2 are each independently a cyano group or a nitro group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725